*254Opinion by
Oliver, C. J.
At the trial a sample of the merchandise involved (item 12809) was received in evidence as exhibit 1. It consists of a glass container, measuring approximately 1J4 inches by 1% inches thick, divided into two compartments, one of which contains a statuette and the other a rosary. The container is fitted with an aluminum-hinged cover which, when snapped into place, holds the figures enclosed but visible through two doorlike windows of what appears to be plastic material. It was stipulated that the statuettes are composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, and aluminum, but not plated with platinum, gold, or silver, or coated with gold lacquer, and that the glass containers are the usual containers of the items contained therein. A report of the United States Customs Laboratory, received in evidence as exhibit 2, indicated that the rosaries are composed of brass, with no evidence of the presence of platinum, gold, or silver, or plating -with gold lacquer. Upon the record presented the statuettes (item 12809) were held dutiable at 45 percent under paragraph 397 as manufactures of metal and the rosaries (item 12809), being valued over $1.25 per dozen, at 30 percent under the eo nomine provision therefor in paragraph 1544. The glass containers were held dutiable at the same rate as their contents as the usual containers for the merchandise involved. (W. X. Huber Co. v. United States, 3 Cust. Ct. 316, Ct. D. 267, followed.) In all other respects and as to all other items the protest was overruled.